Citation Nr: 1126704	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  09-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Evaluation of actinic keratoses with residual treatment scars to the face, currently rated 10 percent disabling.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) from two rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In July 2007, the RO denied entitlement to service connection for bilateral hip and knee disabilities.  In March 2008, the RO granted entitlement to service connection for actinic keratoses with residual treatment scars to the face and assigned a 10 percent rating, effective the August 28, 2006 date of claim.  The Veteran appealed both the denials of service connection and the rating assigned for actinic keratoses.

The issues of entitlement to service connection for bilateral knee and hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.

A VA Form 21-526EZ has been associated with the file.  The AOJ should take appropriate action.


FINDING OF FACT

The Veteran's actinic keratoses causes three characteristics of disfigurement but no visible or palpable tissue or gross distortion or asymmetry of features.


CONCLUSION OF LAW

The criteria for a 30 percent rating for actinic keratoses have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (prior to and from October 23, 2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As noted above, the claim for a higher rating for actinic keratoses arises from the Veteran's disagreement with the rating assigned in connection with the grant of entitlement to service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private treatment records.  The Veteran was also afforded a VA examination relating to his actinic keratosis.  For the reasons stated below, the Board finds that the examination was adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to a higher rating for actinic keratoses is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 30 percent rating.

The Veteran's actinic keratoses are rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800.  There has been a change to the criteria for rating disabilities of the skin, including DC 7800, effective October 23, 2008, after the Veteran filed his April 2006 service connection claim.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The amendments did not change the substance of the criteria.  Rather, the heading was changed to add burn or other scars of the head, face, or neck to disfigurement of the head, face, or neck, and two additional Notes were added to the three existing Notes.

A liberalizing law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under DC 7800 a 10 percent rating is assigned for one characteristic of disfigurement, and a 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips); or when there are two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or when there are four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or when there are four or five characteristics of disfigurement.  

The 8 characteristics of disfigurement are: 1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar at least one-quarter inch (0.6 cm.) wide at widest part; 3) Surface contour of scar elevated or depressed on palpation; 4) Scar adherent to underlying tissue; 5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and 8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note 3 to DC 7800 provides that unretouched color photographs are to be taken into consideration, and the new Note 5 provides that the characteristics of disfigurement may be caused by one scar or by multiple scars, and the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign the evaluation.

For the following reasons, the Board finds that a 30 percent rating is warranted for the Veteran's actinic keratoses under DC 7800.  On the May 2007 VA examination, the Veteran reported intermittently recurring actinic keratoses on the face and forehead, as well as liquid nitrogen treatment for two lesions on the left side of the face and seven lesions on the forehead and scalp.  The examiner described a 1 cm. by 1 cm. flat superficial scar on the left, temporal area of the eye, with a pinhead sized rough spot on the medial margin.  He also noted three pinhead sized rough areas of skin on the forehead, affecting .1 percent of body surface area and .2 percent of exposed body surface area.  The examiner did not take color photographs.  However, a February 2009 private treatment record indicated that there were 46 erythematous hyperkeratotic scaly papules on the face.  Moreover, the Veteran submitted color photographs showing many hyperpigmented patches of skin on the side of the Veteran's face and forehead.

The Board is required to take account of color photographs in evaluating the Veteran's actinic keratoses.  Moreover, although the new Note 5 specifically indicates that the multiple keratoses may be considered together when rating according to the characteristics of disfigurement, there was nothing in former DC 7800 prohibiting such consideration.  Consequently, when viewing the multiple keratoses together, they are at least 5 or more inches in length, at least one quarter inch wide, and the skin is hyperpigmented in an area exceeding six square inches.  As there are three characteristic of disfigurement, a 30 percent rating is warranted under DC 7800.  A higher rating is not warranted because the evidence does not reflect that there are additional characteristics of disfigurement.  On the May 2007 VA skin examination, there was no disfigurement, keloid changes, or inflammation of the skin, the scar was superficial, flat, nonadherent to underlying structures, there was no functional limitation, or functional impairment of daily occupational activities due to the actinic keratoses.  The private treatment records do not indicate otherwise. Thus, there is no evidence of elevated or depressed surface contour on palpation, adherence to underlying tissue, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, skin indurated and inflexible in an area exceeding six square inches, or tissue loss or distortion or asymmetry of features, and a rating higher than 30 percent is not warranted on the basis of additional characteristics of disfigurement or any other basis.

The Board also notes that the Veteran's statements indicating that the keratoses were intermittently recurring are competent and credible.  Thus, while there was likely some fluctuation in the Veteran's actinic keratoses during the appeal period, the Board finds that it was not so significant to warrant a rating lower than 30 percent during any portion of the appeal period.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's actinic keratoses are fully contemplated by the applicable rating criteria.  The Veteran's symptoms reflected that he had some but not all of the characteristics of disfigurement, and these characteristics anticipate a wide variety of possible skin symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for actinic keratoses is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's actinic keratoses most nearly approximate the criteria for a 30 percent rating under DC 7800 throughout the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A rating of 30 percent is granted for actinic keratoses, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran's claims that he has current bilateral knee and hip disabilities that are related to service, in particular, his many years as a Master Diver.  There are two medical opinions on this question.  The May 2007 VA examiner diagnosed mild bilateral knee arthritis and normal hips, and opined that the bilateral knee arthritis was age related rather than related to service.  In contrast, Dr. Everett wrote in a March 2011 letter that the Veteran's heavy lifting and torquing under water caused multiple episodes of microtrauma to the back and ankle, thus causing increased deterioration of the spine, hips, knees, and ankles.  He noted "arthritic changes in the low back, hips, and in particular his ankle."

The Board finds that the evidence is insufficient to render a decision on the claims for entitlement to service connection for bilateral knee and hip disabilities at this time.  There are no treatment records or other evidence in support of the diagnosis of bilateral hip arthritis.  Moreover, the Veteran indicated in an August 2008 letter that he was examined at Dr. Everett's office in July 2008 by a physician's assistant and gave Dr. Everett's address, suggesting that these records be obtained.  Given the potential relevance of this evidence to Dr. Everett's diagnosis and etiology opinions, it should be obtained.  If the RO determines that clarification of Dr. Everett's opinion is warranted, this should be obtained as well.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) ("when Board concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unnecessary").  In addition, if available, the physician who conducted the May 2007 VA examination should be asked to offer an opinion as to the etiology of the Veteran's bilateral knee disability that specifically considers the Veteran's in-service work as a Master Diver.  If the physician who conducted the VA examination is not available, an opinion should be sought from another VA physician.

Accordingly, the claims for entitlement to service connection for bilateral knee and hip disabilities are REMANDED for the following action:

1.  Obtain the July 2008 treatment notes referenced by the Veteran.

2.  If necessary, request clarification from Dr. Everett as to the basis for his conclusion that the Veteran has arthritis of the hips.

3.  Request an addendum from the physician who conducted the May 2007 VA examination, in which he considers the etiology of the Veteran's bilateral knee disability in light of the Veteran's in-service experience as a Master Diver.  If the physician is unavailable, request an opinion from a different physician.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


